DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9183738; hereinafter Allen) in view of Suzuki et al (US 20130101819; hereinafter Suzuki).

Regarding claim 1, Allen teaches a thermometer (abstract; see fig. 1; see col. 4, ¶ at 17) comprising: 
a body temperature measurement unit including temperature detector (38; see fig. 5 showing temperature sensor 38 with associated electronics; see col. 5, ¶ at 34), and a wiring substrate having a processing circuit (at least microprocessor 42; see fig. 5; see col. 5, ¶ at 34) mounted thereto (see at least fig. 5; see also fig. 6) that is configured to process an output signal of the temperature detector (see at least abstract and col. 1, ¶ at 46 teaching that the measured data is processed and output; see also summary generally – col. 1, line 46 to col. 2, line 59); 
an upper case (at least 16; see at least fig. 5 and fig. 1);
a lower case (at least 22; see fig. 5) in contact with the upper case to accommodate the body temperature measurement unit therein (see fig. 1 showing this contact; see fig. 5 showing such accommodation); and 
a sticking member (at least frame-405/breathable fabric-406/adhesive-408/peel-off backing-410 structure shown in fig. 24) stuck to a surface of the lower case that is facing away from the upper case (see fig. 24 showing this configuration) and 
wherein the sticking member comprises a sheet-like shape (see at least fig. 24 showing such a sheet like shape) being stuck in a peelable manner (the adhesive 408 is peelable in at least the peel-off backing 410; see figs. 24 and 18-19; see col. 13, ¶ starting at 61 and continuing to col. 14) to the surface of the lower case that is facing away from the upper case (see at least fig. 24 showing such sticking configuration on the side away from the upper case/housing).

Allen does not directly and specifically state that the sticking member includes a double sided tape that includes a core material comprising a resin film and adhesive layers disposed on both sides of the core material, and has a pair of sticking surfaces with adhesiveness, with a first sticking surface of the pair of sticking surfaces.
However, Suzuki teaches a double-sided tape (abstract) that includes a core material (base 20; see fig. 1; see [0025-28]) comprising a resin film ([0026-29] teaches the base/core layer 20 is resin) and adhesive layers (30; see fig. 1) disposed on both sides of the core material (see at least fig. 1 showing this configuration; see also abstract and [0024] “adhesive layers 30 provided to both faces of the base material”), and has a pair of sticking surfaces with adhesiveness (see fig. 1 showing the upper and lower-as drawn- surfaces are adhesive), with a first sticking surface of the pair of sticking surfaces (at least the upper-as drawn see fig. 1- surface).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure for a thermometer of Allen with the specific knowledge of using the double-sided adhesive tape of Suzuki. This is because such use of a known double-sided tape allows for simplification of the device by providing a known attachment structure for providing the desired attachment. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 2, Allen teaches a film-like release strip (at least 410) and the surface of the lower case that is facing away from the upper case, with the film-like release strip being without adhesiveness (element 410 is a peel-off backing and is not adhesive; see also col. 2, lines 
Allen lacks direct and specific statement that the tab/release strip is partially sandwiched between the first sticking surface of the sticking member.
However, Suzuki teaches a double-sided tape (abstract) that includes a core material (base 20; see fig. 1; see [0025-28]) which may have a release liner ([0057]; see [0056-61]) on either side ([0058] “two release liners to be layered on the respective faces of the double-sided adhesive tape 10 are preferably configured to have different respective peeling forces”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the double-sided adhesive tape which may have a release liner on either side of Suzuki. This is because such use of a known double-sided tape with release liners on either side allows for simplification of the device by providing a known attachment structure for providing the desired attachment. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 3, Allen teaches that the upper case comprises a hat-like shape having an outer edge (see figs. 1 and 5 showing this hat-like shape with an outer edge), wherein the lower case includes an outer edge to which the wiring substrate is not fixed (see fig. 5 showing this configuration which the outer edge being generally at groove 30 and outward as drawn), and wherein the outer edge of the upper case is coupled to the outer edge of the lower case (see fig. 1 in view of fig. 5 showing this configuration).

Regarding claim 4, Allen lacks direct and specific statement that the upper case is formed of a foamed material, and the lower case is formed of a non-foaming resin film.
However, Suzuki teaches non-foamed and foamed resin materials/films (see [0012]; [0025]; and [0076]/[0087] teaching regarding foam/non-foamed materials).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the materials known in the art of adhering structures of Suzuki. This is because such use these materials allows for simple construction of the device. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 5, Allen lacks direct and specific statement that the foamed material is selected from a group consisting of polyurethane, polystyrene and polyolefin, and wherein the non-foaming resin film is selected from a group consisting of polypropylene, polyethylene, polyester, polyimide, and polyethylene terephthalate.
However, Suzuki teaches non-foamed and foamed resin materials/films (see [0012] ; [0025]; and [0076]/[0087] teaching regarding foam/non-foamed materials) and may include at least polyolefin and polypropylene ([0015]/[0026-28]; [0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the materials 

Regarding claim 6, Allen teaches that at least part of an outer edge of the sticking member is cut out (see at least fig. 5 showing such a cutout configuration).

Regarding claim 7, Allen lacks direct and specific statement that part of the surface of the lower case that is facing away from the upper case comprises a surface that is rougher than other portions of the lower case.
However, Allen does disclose that the device is for adhering/fixing to a user’s skin (see at least fig. 21).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the general suggestion of adhering a device to a user with creating rough surfaces for better adhesive bonding to the device.  This is because it has been held that discovering an optimum value of a result effective variable (here the roughness of a surface to improve adherence strength) involves only routine skill in the art. MPEP 2144.05 (II-B).
Further, this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together (here roughness of a prepared adhesive surface) is high, requiring no significant/meaningful experimentation.

claim 8, Allen lacks direct and specific statement that a portion of an outer edge of the surface of the lower case that is facing away from the upper case comprises the surface that is rougher than the other portions of the lower case.
However, Allen does disclose that the device is for adhering/fixing to a user’s skin (see at least fig. 21).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the general suggestion of adhering a device to a user with creating rough surfaces for better adhesive bonding to the device.  This is because it has been held that discovering an optimum value of a result effective variable (here the roughness of a surface to improve adherence strength) involves only routine skill in the art. MPEP 2144.05 (II-B).
Further, this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together (here roughness of a prepared adhesive surface) is high, requiring no significant/meaningful experimentation.

Regarding claim 9, Allen lacks direct and specific statement that a portion of the surface of the lower case that is facing away from the upper case is coated with a release agent.
However, Suzuki teaches a release agent ([0057]) for use with the adhesive product.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the release agent known in the art of adhering structures of Suzuki. This is because such use these materials allows for simple construction of the device. This is important to allow the thermometer to be 

Regarding claim 10, Allen lacks direct and specific statement that a portion of an outer edge of the surface of the lower case that is facing away from the upper case is coated with the release agent.
However, Suzuki teaches a release agent ([0057]) for use with the adhesive product.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the release agent known in the art of adhering structures of Suzuki. This is because such use these materials allows for simple construction of the device. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 11, Allen teaches that the sticking member includes: a first sticking layer having a first sticking surface (at least 408); a ventilation layer (at least 406 – breathable fabric; see col. 13, line 65); and a second sticking layer having a first sticking surface that is stuck to a second surface of the ventilation layer that is opposite the first surface.
Allen does not directly and specifically state that the sticking member is stuck to the surface of the lower case that is facing away from the upper case or having a first surface that is stuck to a second sticking surface of the first sticking layer that is opposite the first sticking surface.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure for a thermometer of Allen with the specific knowledge of using the double-sided adhesive tape for attaching element of Suzuki (see [0082-83] of Suzuki teaching that the double-sides tape is for attaching structures). This is because such use of a known double-sided tape allows for simplification of the device by providing a known attachment structure for providing the desired attachment. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 12, Allen teaches that the ventilation layer comprises a non-woven fabric (col. 13, lines 65-67 teaches that the breathable fabric on the second side -lower side as drawn; see fig. 24- may be a fabric which is single-sided).

Regarding claim 13, Allen lacks direct and specific statement that an adhesive strength between the first sticking layer and the lower case is less than an adhesive strength between the 
However, Suzuki teaches a double-sided tape (abstract) that includes a core material (base 20; see fig. 1; see [0025-28]) which may have a release liner ([0057]; see [0056-61]) on either side where each peeling force/strength may be different ([0058] “two release liners to be layered on the respective faces of the double-sided adhesive tape 10 are preferably configured to have different respective peeling forces”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the double-sided adhesive tape which may have a release liner on either side and have differing adhesive strengths on each side of Suzuki. This is because such use of a known double-sided tape with release liners on either side allows for simplification of the device by providing a known attachment structure for providing the desired attachment. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 14, Allen lacks direct and specific statement that the adhesive strength between the first sticking layer and the lower case, the adhesive strength between the first sticking layer and the ventilation layer, and the adhesive strength between the second sticking layer and the ventilation layer are larger than an adhesive strength between the second sticking layer and a body surface.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the adhesive sticking structure with a release liner one a side for a thermometer of Allen with the specific knowledge of using the double-sided adhesive tape which may have a release liner on either side and have differing adhesive strengths on each side of Suzuki. This is because such use of a known double-sided tape with release liners on either side allows for simplification of the device by providing a known attachment structure for providing the desired attachment. This is important to allow the thermometer to be easily made and attached to a desired surface (see at least fig. 21 of Allen showing such a skin surface attachment for temperature measurement).

Regarding claim 15, Allen teaches a through-hole (at least opening for elements 414; see col. 14, lines 9-10 teaching that the temperature sensors “engage the user's skin”; see fig. 26) disposed in the ventilation layer and the second sticking layer in a thickness direction of the respective layers (see figs. 24-26 showing this configuration), with the temperature detector being disposed therein when viewed in a plan view (see fig. 26 showing such disposition of the sensors 414).

claim 16, Allen teaches a film-like release member (410) that is stuck to a second sticking surface of the second sticking layer that is opposite the first sticking surface of the second sticking layer (see fig. 24); and a knob (at least protrusion(s) for elements 414) disposed on an outer edge of the film-like release member (see figs. 24-26 showing such configuration).

Regarding claim 17, Allen teaches that the knob protrudes to an outer side relative to an outer edge of the lower case (see fig. 25 showing this configuration).

Regarding claim 18, Allen teaches that the film-like release member is divided into a plurality of portions by a cut (see fig. 18 showing this dividing), and the knob is disposed to the cut portion of each of the plurality of portions (see figs. 25-26 in view of fig. 18 showing such positioning).

Regarding claim 19, Allen teaches a plurality of through-holes having an intersecting portion disposed in a thickness direction of the second sticking layer (see openings for elements 414; see figs. 24-26).

Regarding claim 20, Allen teaches that a plurality of through-holes disposed in the ventilation layer and the second sticking layer (see openings for elements 414; see figs. 24-26).
Allen lacks direct and specific statement that a ratio of a diameter of the plurality of through-holes to a thickness of the ventilation layer and the second sticking layer is larger than 2.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the general suggestion of a thin set of layers with larger through holes of Allen with the specific ratio of greater than 2 as claimed here.  This is because it has been held that discovering an optimum value of a result effective variable (size of the holes for the sensors to pass through to a user’s skin) involves only routine skill in the art. MPEP 2144.05 (II-B).
Further, this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together (here the ratio of the thickness of the ventilation and second sticking layer to the size of the through-holes) is high, requiring no significant/meaningful experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855